Citation Nr: 1803386	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  12-17 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as due to service-connected lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from June 1964 to July 1968 that included service in the Republic of Vietnam.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

In March 2016, the Board remanded the Veteran's claims for an initial compensable rating for lung cancer, service connection for COPD, bilateral hearing loss, and tinnitus, and a total rating based upon individual unemployability due to service-connected disability (TDIU), to the Agency of Original Jurisdiction (AOJ) for further development.

A June 2016 rating decision granted an initial 100 percent rating for lung cancer from September 3, 2009, service connection for bilateral hearing loss and tinnitus, and entitlement to special monthly compensation at the housebound rate.  In the decision, the AOJ explained that the Veteran's TDIU claim was rendered moot based on the grant of the total schedular evaluation for his lung cancer disability.  This decision represents a full grant of the benefits sought as to the Veteran's claims.  

In January 2017, VA received a new claim for a TDIU from the Veteran.  Thus, the issue of entitlement to a TDIU has been raised by the record in the January 20, 2017 formal claim, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

In May 2017, the Board requested a medical opinion, pursuant to 38 U.S.C. § 7109 (West 2014) and 38 C.F.R. § 20.901 (2017).  A Veterans Health Administration (VHA) medical opinion was rendered in August 2017.  See 8/17/17 Medical Opinion.  In September 2017, the appellant was given an opportunity to present additional argument.  See 9/22/17 Correspondence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the probative medical evidence is against a finding that COPD is related to the Veteran's active service, aor that COPD is due to or has been aggravated by service-connected lung cancer.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In letters dated in September and November 2009 and June 2010, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) cert denied (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C. § 5103A and 38 C.F.R. § 3.159 (c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured.  

The Veteran underwent VA examination in December 2009 and the examiner provided an addendum opinion in March 2010.  See 3/11/10 Email Correspondence.  The examination report and addendum opinion are associated with the claims file.

The purpose of the Board's March 2016 remand was to obtain recent medical records regarding the Veteran's treatment and to schedule him for a VA examination.  There has been substantial compliance with this remand, as the Veteran underwent VA examination May 2016 and an addendum opinion was obtained in November 2016, and VA and non VA medical records dated to May 2016 were obtained.

The Board found the medical opinions of record to be inadequate.  It then requested and obtained in August 2017 an expert medical opinion from the VHA.  On September 22, 2017, the Veteran and his representative were given an opportunity to present additional argument and 60 days within which to respond.  The Veteran's representative submitted an additional written statement in November 2017.

The August 2017 VHA opinion is adequate, because the examiner reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The records satisfy 38 C.F.R. § 3.326 (2017).  The VHA opinion cured the deficiencies in the earlier opinions.

For the foregoing reasons, the Board finds the duties to notify and assist have been met.



II. Facts and Analysis

Contentions

The Veteran asserts that his COPD is due to or worsened by his service-connected lung cancer.  See 12/10/15 Hearing Testimony, pages 8-9; 4/22/10 NOD.  Service connection for lung cancer was granted in the March 2010 rating decision and is currently assigned a 100 percent disability rating.

Legal Criteria

Under 38 U.S.C. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain specified chronic diseases, but not COPD, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).

In addition, disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  By regulation, VA has placed additional limitations on grants of service connection based on the basis of aggravation.  38 C.F.R. § 3.310 (b).

Service incurrence for certain diseases, but not COPD, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C. § 1116 (West 2014); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2017).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id. 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. §§ 1116; 38 C.F.R. § 3.307.  A veteran who served on land in Vietnam is presumed to have had such exposure.  VA has extended this presumption to veterans who served in other areas where Agent Orange is known to have been used.  Id. 

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts 

In the March 2010 rating decision, the RO conceded the Veteran's exposure to herbicides.  While not bound by this conclusion, the Board has no reason to contradict the RO's finding.  
 
A current diagnosis of COPD is established by the medical evidence of record, in December 2009 and May 2016 VA examination reports.  See 12/7/06 VA examination, page 5; 5/21/16 C&P Exam, page 1.

Service connection for COPD as due to exposure to herbicides, is not warranted on a presumptive basis.  Indeed, COPD is not among the diseases listed under 38 C.F.R. § 3.309 (e).  Therefore, presumptive service connection is not warranted.

In any event, the Veteran is not precluded from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120.

Service connection requires evidence of a current disability related to active service.  38 C.F.R. § 3.303.

Service treatment records do not reflect complaints or diagnosis of, or treatment for, COPD.  When examined in July 1968, prior to release from active duty, the Veteran's chest and lungs were described as normal.  See 7/2/14 STR-Medical, page 5.

The first post service medical records to describe the Veteran's treatment for a pulmonary disorder are private medical records dated in 1999.  A June 18, 1999 record shows that he complained of mild shortness of breath and cough and was found to have a right lung nodule on chest X-ray.  See 6/9/16 VBMS Medical Treatment Record Non Government Facility, pp. 3, 131.  A chest X-ray performed on June 30, 1999 showed COPD and a persistent right infrahilar mass.  Id. at 88.  A July 1999 private hospital record indicates that the Veteran had Stage II bronchogenic non-small cell carcinoma and underwent a right thoracotomy and lobectomy.  Id. at 110-112.  His treatment involved adjuvant radiation.  Id. at 107.  

In November 2002, the Veteran underwent a total right pneumonectomy for Aspergillomas.  See 5/16/11 Medical Treatment Records Furnished by SSA, pp. 25, 35, 40; 12/10/15 Medical Treatment Record-Non Government Facility, p. 1.

In December 2009, a VA examiner stated that the Veteran's COPD was due to or a result of his right lung cancer.  See 12/7/09 VA Examination, page 11.  But then the examiner stated that the COPD was not caused by or a result of the right lung cancer.  Id.  In the March 2010 addendum, the examiner stated that there was no correlation between COPD and lung cancer and no aggravation of the Veteran's lung cancer as a result of the COPD.  See 3/11/10 Email Correspondence.   

In support of his claim, the Veteran submitted three medical articles that address a possible association between lung cancer and COPD.  See "Lung Cancer Gene Associated with COPD: triple whammy or possible confounding effect?" 7/30/12 Web/HTML Documents; "Are COPD and Lung Cancer Two Manifestations of the Same Disease?" 7/30/12 Web/HTML Documents; and, "Why Are COPD and Lung Cancer Related?" 4/22/10 Correspondence.

In May 2016, a VA examiner opined that the Veteran's COPD was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran had a significant smoking history of 1-1.5 packs per day for 34 to 40 years.  The examiner further opined that the COPD was less likely than not proximately due to or the result of the Veteran's service-connected lung cancer.  The examiner reasoned that current medical literature did not support lung cancer to be in the pathogenesis of COPD.  She stated that "there was no objective to support aggravation [and that in] the presence of multiple respiratory conditions and co-morbid cardiac conditions the level of contribution by each to his symptoms cannot be accurately stated with resorting to speculation."  This opinion lacks a detailed rationale and the Board cannot rely on it. 

In November 2016, a VA examiner reviewed the medical articles submitted by the Veteran and opined that they did not state or conclude that lung cancer caused COPD.  Other literature reviewed by the examiner did not support that lung cancer was a risk factor for COPD.  The examiner did not provide a detailed rationale for her opinion that lung cancer was not a risk factor for COPD.

As the VA opinions did not provide a detailed rationale upon which the Board could rely as to the likelihood that the Veteran's COPD disability was aggravated by his service-connected lung cancer disability, the Board requested an opinion from a VA pulmonologist.

In the August 2017 VHA opinion, the VA pulmonologist opined that it was less likely than not that the Veteran's COPD had its clinical onset during active service or that COPD was proximately due to, or aggravated by, his service-connected lung cancer.  See 8/12/17 Medical Opinion.

The VHA medical specialist explained that the main symptoms of COPD were shortness of breath and cough.  He pointed to the June 18, 1999 private treatment record that noted mild shortness of breath, mild cough, and "former 3ppd" smoking history (quit in 1998).  [See 11/13/09 Medical Treatment Record Non Government Facility, page 3.]  A subsequent physician note in June 2008 (after the Veteran's surgery for lung cancer) documents "no new shortness of breath".  [Id. at 10.]  According to the VA pulmonologist, from the available medical records, the Veteran developed only mild shortness of breath many years after his active duty.  Thus, in the VA physician's opinion, it was less likely than not that COPD had its clinical onset relating to active service. 

The VHA expert noted that the Veteran submitted three medical papers in support of his claim and stated that "[n]one of these papers prove that COPD is caused or worsened by lung cancer."  The physician explained that "Are COPD and Lung Cancer Two Manifestations of the Same Disease?" described the common factors (smoking, environmental, and possibly genetic) and pathological changes in the lungs in the hosts that led to the development of lung cancer and COPD.  There was no evidence in this paper to suggest that lung cancer caused or worsened COPD.  The VHA physician observed that there were many known and presumed causes of disease processes and there was much overlap in the causes for these different diseases.  For example, smoking was one of the known risk factors for COPD and coronary artery disease.  This did not mean that COPD caused lung cancer or vice versa, it meant that there were common risk factors to develop both disorders.  There were common risk factors (smoking, environmental, possible genetic) to develop COPD and lung cancer.

The examiner stated that, in "Lung Cancer Gene Associated with COPD; triple whammy or possible confounding effect?", the authors explained that there were studies reporting the association between the alpha5 subunit of the nicotinic acetylcholine receptor single nucleotide polymorphism and lung cancer.  However, the VHA expert noted that COPD was considered a confounding factor to this association since smoking was a risk factor for both COPD and lung cancer.  The study reported and compared the genotype frequencies of a single nucleotide polymorphism between three match smoking cohorts: lung cancer, COPD, health smoking.  This study did not report any data suggesting that lung cancer caused or worsened COPD.

The examiner noted that "Why Are COPD and Lung Cancer Related?" was similar to the first article in that it described common risk factors between lung cancer and COPD and the possible common pathological changes in the lung in COPD and lung cancer.  It did not provide any evidence that lung cancer caused or worsened COPD.

The VHA physician commented that the Global Initiative for Obstructive Lung Disease was an international organization of experts on COPD.  They convened to develop guidelines on causes, diagnoses, management, and prevention of COPD, and are considered a leading authority on the topic.  This group recently updated its guidelines in 2017 that was available for anyone to view at: http://goldcopd.org/gold-reports/.  The physician observed that, in these guidelines, lung cancer was not listed as a cause for COPD.  Additionally, the guidelines did not report that lung cancer aggravated COPD.  The VHA physician stated that "[c]igarette smoking is the most common risk factor for developing COPD."  Based upon this reference, that was considered a standard reference for all pulmonologists globally, the VHA medical expert opined that it was less likely than not that COPD was proximately due to or the result of the Veteran's service-connected lung cancer and it was less likely than not aggravated by the lung cancer.

Analysis

Here, the Veteran has asserted that his COPD is due to or aggravated by his service-connected lung cancer.  He has not asserted and the record does not show the onset of COPD in service.  To the extent that he offered any reports of a continuity of symptoms, they are contradicted by the contemporaneous records that include his own statements to the contrary.  Since 1999, he received multiple examinations and evaluations when his medical history was solicited, but he reported no ongoing COPD problems in service.  Nor did he report such symptoms when evaluated for COPD and lung cancer in 1999 and subsequently.  Additionally, the Board notes that the Veteran's clinical evaluation upon separation from active service was normal regarding his respiratory health.  

The mere absence of medical records does not contradict a veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  If, however, it is determined based upon reliable evidence, that there was an extended period of time after service without any manifestations of the claimed condition, then that is a factor for consideration and it tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, to include due to the finding in the previous paragraph, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology here.  

Regarding nexus, the Veteran is not competent to state that a COPD disability first demonstrated years after service was caused by a disease or injury in service or a service-connected disability.  Barr v. Nicholson, 21 Vet. App. at 303; Buchanan v. Nicholson, 451 F.3d at 1331.  In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Id.; see 38 C.F.R. § 3.159 (a)(2) (stating that competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board finds that specialized training and/or experience is needed to competently state the etiology of a pulmonary disorder.  As the Veteran has not been demonstrated to have such training and/or experience, his statements in this regard are not competent in this regard.

The Board finds that 2017 opinion from the VHA examiner is the most probative evidence of record on the question of a nexus to service.  It shows that the claims file was extensively reviewed and the Veteran's reports considered.  While the December 2009 and May 2016 VA examinations are somewhat flawed in that they did not provide a detailed rationale as to the likelihood that the Veteran's COPD disability was aggravated by his service-connected lung cancer disability, they are of limited probative value.

The 2017 VHA examiner concluded that it was less likely than not that the Veteran's COPD had its clinical onset during active service or that COPD was proximately due to, or aggravated by, his service-connected lung cancer.

Since the VHA pulmonologist's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim and the Board places much weight on it.  The Board emphasizes that the VHA medical expert provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VHA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App at 295.

The Veteran believes that his claimed COPD disability is related to his service-connected lung cancer disability, but this opinion is of little probative value, because he lacks the medical expertise needed to attribute his psychiatric disability to the back disability as opposed to the other possible causes.  As such, the Board finds the Veteran lacks competence to provide such opinion.  In light of this, the VA examiners' and the VHA physician opinions well outweigh the Veteran's as they were well qualified and specially trained to assess the causes of the COPD disability and support the conclusions reached with a comprehensive rationale. 

The three medical articles submitted by the Veteran discuss the common risk factors between COPD and lung cancer.  The Board notes that these documents contain no specific findings pertaining to this Veteran's manifestation of COPD.

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).

In the present case, the medical literature submitted by the Veteran was not accompanied by the opinion of any medical expert.  Furthermore, based on the analysis above, the competent medical evidence of record suggests that his COPD was not related to his active service and was not proximately due to or aggravated by service-connected lung cancer.  Here, the most probative medical opinion of record, which thoroughly considered the treatise evidence, is against the Veteran's claim.  Therefore, while the Board has considered the medical literature, it is not sufficient to outweigh the opinion of the August 2017 VHA examiner.

Hence, there is not competent and credible evidence of COPD in service and no evidence of COPD that was due to or worsened by lung cancer.  It follows that there is no evidence that the disability had its onset during service or is proximately due, or aggravated by, to service-connected disability.

There is no competent and credible lay or medical opinion or evidence to refute the VA opinions as to the Veteran's COPD disability.  After reviewing the pertinent evidence of record, the Board finds that the weight of the probative medical and other evidence of record is thus against a finding that a COPD disability, is related to the Veteran's active service or his service-connected lung cancer disability.

In sum, a preponderance of the evidence is against the claim for service connection for COPD, including as due to service-connected lung cancer disability. Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).
     

ORDER

Entitlement to service connection for COPD including as due to service-connected lung cancer is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


